DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear if “a C-arm image” is the spinal image captured with the C-arm X-ray system as now claimed.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0241129 to Markey et al. “Markey” in view of U.S. Publication No. 2021/0077047 to Tolkowsky and U.S. Publication No. 2016/0038248 to Bharadwaj et al. “Bharadwaj”.  
As for Claims 1, 4 and 6, Markey discloses a system and method for planning pedicle screw fixation (Paragraph [0032]) comprising pre-operatively and intra-operatively imaging the patient with, for example a C-arm device holding an x-ray source and detector on opposite ends (Paragraphs [0035]-[0036],  [0132], [0231]-[0232]; Figs. 17A-C) to develop a surgical plan by determining a target position of the implant (e.g. insertion start and end point) and, based on the target position calculating a target insertion location (e.g. entry point) and a target trajectory for properly guiding the pedicle screw into the target position (Paragraphs [0006],  [0037]).  Markey explains that image guidance is established with a navigation (e.g. optical tracking) device (Paragraphs [0038]-[0040]) configured to register the surgical tools with the image guidance system.  Markey also explains that the surgeon may determine an estimated size and/or type of screw (Paragraph [0037]) so that the image guidance system can automatically simulate the project the dimensions of the chosen screw onto each image (Paragraph [0041]).  Markey makes it clear that the aforementioned disclosures are provided by a computing system comprising one or more processors (Paragraph [0043]-[0044]).  
While Markey explains that images views may include conventional planes such as transverse, caudal, sagittal, axial, etc. (Paragraphs [0037]) which would appear to read on the LL and AP images and where the image guidance system may calculate a trajectory for the screw (Paragraph [0121]), it is not clear if the entry point is determined by drawing a line connecting the insertion end point and a center of a pedicle on the AP image OR at a point on a line extended from the insertion endpoint in parallel with a horizontal line of a vertebral body on a LL image as now claimed. 
Tolkowsky teaches from within a similar field of endeavor with respect to planning and executing pedicle screw fixation procedures (Abstract; Figs. 4A-B, 12A-B for example) where anteriorposterior (AP) and lateral images are used for planning and executing the screw fixation procedure (Paragraphs [0047]-[0048], [0186] and [0261]).  In one embodiment, the processor is able to draw and display lines as a desired/anticipated insertion path from the target location (e.g. insertion endpoint and entry point) (Paragraphs [0461]-[0464]; Figs. 21A-B).  Tolkowsky also discloses where a planned point (e.g. 235 in Figs. 12A-J, 13B) may represent a skin-level or skeletal portion level incision or entry for the planning path (Paragraphs [0343]-[0344]).  Moreover, Examiner notes that the embodiments shown in Tolkowsky are merely exemplary in nature and one skilled in the art would readily understand that the trajectory lines may be drawn from any desired target(s) including ones in the center of the pedicle and parallel with a horizontal line of a vertebral body in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to have modified Markey’s intraoperative planning system and method to display the trajectory as a line connecting the insertion end point and an entry point with respect to the center of the of a pedicle as described by Tolkowsky in order to enhance the navigation of the pedicle screw by visually representing points that create the desired trajectory.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
However, it is not clear if and when the user adjusts the location of the entry point in one view that the location is automatically changed in the other view as now claimed.  
Bharadwaj teaches from within a similar field of endeavor with respect to planning a surgical procedure with a plurality of views (e.g. coronal, sagittal, axial planes and 3D volume) (Paragraphs [0011]-0017]) where a user may set and or modify aspects of a procedure.  For example, a user may modify a target size or location and may adjust an entry route marker in one plane and have the adjusted markers be updated automatically in the other views (Paragraphs [0081]-[0083] and [0089]-[0090]).  Bharadwaj also discloses providing a line (e.g. entry route line) connecting the center of the target and the entry point marker (Paragraph [0090]).  
Accordingly, one skilled in the art would have been motivated to have modified the user interface as described by Markey and Tolkowsky to allow target/entry point adjustments made in one view to be automatically updated in other views as described by Bharadwaj in order to enhance the workflow of the procedure planning.  Furthermore, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claims 5 and 9, Markey explains that the computing system may include a user interface to provide user inputs to the system (Paragraph [0046]).  Examiner notes that one skilled in the art would appreciate that the user may define/redefine targeted points in the planned procedure with the user interface.  In addition, Tolkowsky provides a touchscreen or other user interface devices for input to the processor (Paragraph [0230]).    

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6 and 9 have been considered but are moot in view of the updated grounds of rejection necessitate by amendment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793